CLOPTON, J.
The action was brought in the name of the plaintiff’s intestate, who was a lunatic, by his next friend, to recover on a bond, executed by the defendant’s intestate, and payable to one Walker, “committee” for the plaintiff. The plaintiff died during the pendency of the suit, and it was revived in the name of the appellee, as his personal representa*531tive, to whom administration was compiitted by the Probate Court of St. Clair county. Thereupon, a plea was interposed, negativing the existence of the statutory facts which gave that court authority to grant administration, and averring that it was without jurisdiction.
The jurisdiction of the Probate Court in the grant of administrations, being derived from the constitution, is original, general, and unlimited; and when exercised, the presumption is, that the court previously ascertained the existence of the jurisdictional fact. — Burke v. Mutch, 66 Ala. 568. In support of the jurisdiction, everything which the record does not disprove is presumed, and the presumption is conclusive on a collateral attack, when the record asserts the jurisdictional fact. But, when it is silent, it may be that the entire want of jurisdiction can be shown. — Hatchett v. Billingslea, 65 Ala. 16.
The constitutional grant confers jurisdiction over the subject-matter. The statute (Code, § 2349) designates the particular cases, wherein the courts have authority to grant jurisdiction within their respective counties. The original and general grant relates to the subject-matter, while the statutory authority concerns special cases arising under the constitutional grant. When there is no subject-matter, on which the general grant can operate, there is no ground of jurisdiction in any Probate Court of the State; but, when there is a subject-matter, which gives some Probate Court in the State jurisdiction, and the court of another county erroneously adjudges that the case pertains to its local jurisdiction, the grant of administration may be avoided by a direct proceeding for that purpose, but is not void.— Coltart v. Allen, 40 Ala. 155. The difference consists in the distinction between jurisdiction of the subject-matter, and local jurisdiction of a particular case.
The bond sued on constituted assets in the State, sufficient to give .jurisdiction to some Probate Court. The action having been brought by the plaintiff’s intestate in his life-time, and administration having been granted by the Probate Court of St. Clair county, though it may have been erroneously adjudged that the case pertained to its jurisdiction, it is not permissible for the defendant to assail, in this suit, the validity of the grant of administration to the plaintiff. Ilis letters of administration, under such circumstances, are conclusive evidence of his authority until revoked, and exclude every other Probate Court from jurisdiction, and extend to all the property of the deceased in this State. — Code, § 2316.
The letters of administration granted in South Carolina, the domicile of the decedent, have no extra-territorial operation. Without compliance with the provisions of our statutes, the foreign administrator has no authority to recover or receive *532assets located in this State. — Hatchett v. Berney, 65 Ala. 39. No title to the personal property situated here is cast on him or the distributees; and no arrangement between them for the distribution of the estate, including the bond sued on, can operate to defeat the title of the personal representative appointed in this State, or his right to recover the personal assets in this jurisdiction, or divest the domestic court of jurisdiction of the administration. The suit could be revived and prosecuted only by a personal representative, and such arrangement and distribution do not bar the further maintenance of the action.
When non est factum, denying the execution of the instrument the foundation of the suit, is pleaded, it is proper, if the instrument is correctly described in the complaint, to permit it to be read to the jury, without any additional evidence, in order that the plaintiff may offer proof of its genuineness, or that it was the defendant’s act. — Catlin v. Gilden, 3 Ala. 536 ; Morris v. Varner, 32 Ala. 499. The plea filed by the defendant’s intestate, though in legal effect a plea of non est faction, virtually admitted the genuineness of the signature to the bond, but denied its validity, or that it was the defendant’s act in law, because of an alleged alteration in the date. It is unnecessary to prove what is admitted by the plea. In such case, the rules applicable are those which govern in cases of altered instruments. If a suspicious alteration is apparent on the bond, it is incumbent on the plaintiff to furnish a satisfactory explanation ; but, if it is not apparent, ike onus is on the other party to show that it has been altered. The bill of exceptions, which purports to set out all the evidence, does not state there was any apparent alteration. Proof of the signature to the bond was not antecedent and preliminary to reading it to the jury. The objection to its introduction was prematurely made. If additional evidence was necessary, and not offered, the question should have been raised by a motion to exclude, or by a charge on the effect of the evidence.
On the clear and uncontroverted facts shown by the record, the plaintiff has a right to recover ; and as it affirmatively appears that the recovery did not exceed the amount to which he is entitled, the refusal of the second charge asked by defendant is, if erroneous, error without injury.
Affirmed.